on rehearing. McCulloch, J. The court rendered a personal decree against J. W. Dickinson, one of the defendants, for the sum of $114,00 for rent for- the year 1903 for 30 2-5 acres of the land in controversy, referred to as a part of the southeast quarter of section 29 lying west of John’s Bayou. The evidence supports the finding of the chancellor as to the number of acres cultivated by Dickinson, but there is no satisfactory showing as to how much of it was owned by appellants and how-much by appellee. Counsel for appellee in their original brief, as well as the brief on petition for rehearing, do not poirit out the evidence sustaining the finding, and we are unable to discover any in the record. .Appellant, J. W. Dickinson, in his petition for rehearing, contends that appellee agreed "with him upon a rental of $50 for a subsequent year, and urges this as an admissiomby appellee of the proper amount for the year 1903. This contention can not be viewed in any other light than as an admission by him that the proper amount of rent should be $50, and justifies us in sustaining the decree to that extent. So, if appellee will, within ten days, remit the decree for rent down to $50, the same will be affirmed; otherwise that part of the decree will be reversed, and the cause remanded; with directions to the chancellor to hear further proof and ascertain the amount due for rent. In all other respects the petition for rehearing is denied, and the decree stands affirmed. The cost of appeal will be adjudged against the other appellants.